Citation Nr: 0724296	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-30 902	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in the principal amount of $807.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1965 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Committee on Waivers and 
Compromises (the Committee) of the Department of Veterans 
Affairs (VA) at the Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  An overpayment in the amount of $807 was created when the 
veteran's income increased and her pension benefits were 
terminated.  

3.  The recovery of the overpayment would result in undue 
financial hardship on the veteran and undermine the purpose 
for which the benefits were intended.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate 
the principles of equity and good conscience; therefore, the 
recovery is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006). This statute, however, is not 
applicable to waiver claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

Governing Statutes and Regulations

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  


Legal Analysis

In March 2001, the veteran was awarded nonservice connection 
pension benefits.  She reported that she had no income at 
that time.  She was notified that her pension rate depended 
on her income and that she should inform VA immediately if 
there were any changes in her income.

In September 2003, the veteran was awarded disability 
benefits from the Social Security Administration (SSA).  
According to a September 2003 letter from the SSA, she 
received a retroactive payment in the amount of $6,003 for 
past due benefits with $1,500 withheld for attorney's fees.  
SSA records indicate she received $667 per month beginning in 
September 2003, and $681 beginning in December 2003.  

The record indicates VA received a copy of the September 2003 
award letter from SSA in October 2003.  

In the veteran's May 2004 notice of disagreement (NOD), she 
stated that when she found out she was going to be awarded 
SSA benefits she went to VA and immediately reported it.  

In December 2003, the RO sent a letter informing the veteran 
that her VA pension benefits were being terminated 
retroactively from November 2003 because her income had 
increased.  As a result of terminating her pension benefits 
retroactively, an overpayment was created in the amount of 
$807-the pension payment she received in November 2003.

As an initial matter, the veteran's May 2004 NOD raises some 
questions as to the creation of the debt.  It appears she was 
under the impression that VA would continue to pay her the 
monthly difference between her VA benefits of $807 and her 
SSA benefits of $681 for six months.  So, by her 
calculations, VA owed her $756, which when applied to the 
overpayment left a balance of $51.  

The veteran, however, is misinformed as to how pension 
benefits are calculated.  Under 38 U.S.C.A. § 1521(b), the 
annual rate of pension payable to an unmarried veteran 
without dependents is then reduced by the amount of the 
veteran's annual income.  In other words, if the veteran's 
annual income exceeds the maximum annual pension rate, he or 
she is not entitled to pension benefits.  This is calculated 
on an annual basis, not monthly.  

In this case, after being informed of the veteran's SSA 
award, the RO calculated her income based on a 12-month 
annualization period from November 2003 to October 2004.  See 
38 C.F.R. § 3.271 (explaining how income is computed).  When 
the retroactive SSA award was added to the monthly SSA 
disability benefits for this 12-month period, her income 
exceeded the maximum annual pension rates for 2003 and 2004, 
which were $9,894 and $10,162, respectively.  Therefore, she 
was not entitled to pension benefits for this period and her 
benefits were terminated effective November 1, 2003.  

Because she received the SSA award in September 2003, her 
pension benefits could have actually been terminated 
effective September 30, 2003, which would have created a 
larger overpayment.  See 38 C.F.R. § 6.660(b) (explaining 
when the discontinuance of a running award of pension 
benefits takes effect).  

Based on the evidence of record, the overpayment of $807 was 
properly created.  Since there is no finding of fraud, 
misrepresentation or bad faith on the veteran's part, the 
Board must now address the factors in determining whether the 
recovery of this overpayment is against equity and good 
conscience.  

The Board finds some fault on the part of both the veteran 
and VA in the creation of this debt.  She immediately 
informed VA that she had been awarded SSA benefits, but 
apparently VA took at least two months to process this 
information and terminate her pension benefits.  From her May 
2004 NOD, it is clear she understood that her pension payment 
would be reduced in some manner, but it does not appear that 
she understood that her pension benefits would be terminated 
outright.  So while she probably should have questioned the 
fact that she received her full pension benefits in November 
2003, VA is also at some fault for taking over two months to 
terminate her benefits after being informed of her increased 
income.

The collection of this debt would create undue hardship on 
the veteran.  In February 2004, she submitted a Financial 
Status Report (VA Form 5655), which indicated her only source 
of income was her SSA disability benefits of $681 per month.  
Her total expenses amounted to $690.  Her income was below 
the poverty guidelines for 2004 set forth by the Department 
of Health and Human Services.  The recovery of this 
overpayment would defeat the purpose of the benefits, which 
are intended to maintain qualifying veterans above the 
poverty level.  

The failure to repay this debt would result in some unfair 
gain to the veteran; however, the amount is minimal.  

The evidence does not indicate that the reliance on these 
benefits resulted in the relinquishment of a valuable right 
or incurrence of a legal obligation by the veteran.

In view of all of the above, and after carefully weighing all 
relevant factors, the Board concludes that recovery of the 
overpayment of pension benefits in the amount of $807 would 
be against the principles of equity and good conscience. 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $807 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


